DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 10/27/2021.
Currently claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election of Species A, Embodiment of Fig. 7, Claims 1-8, 10-12 and 14-15 with traverse, in the reply filed on 10/27/2021 is acknowledged. Traversal is on the ground of “the embodiment of Species A also includes the arrangement of the coexisting parts 41P and 41N shown in Fig. 4”. The examiner agrees with the applicant. The examiner notes that embodiment of Fig. 4 is not part of the Restriction Requirements. The examiner explained restriction between different embodiments clearly in the office action of 09/02/2021. The Restriction Requirements of 09/02/2021 is still valid among different embodiments.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2021 and 02/05/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0131232 A1 (Ishino) and further in view of JP-2015136224A (Masayuki).
Regarding claim 1, Ishino discloses, a power conversion apparatus including a switching circuit (1) unit having a plurality of upper-arm switching elements (51, 53 and 55) connected to a 5positive electrode wiring (top wiring) and a 

    PNG
    media_image1.png
    497
    823
    media_image1.png
    Greyscale

a plurality of bus bars (13/14) (Fig. 2B; [0073]) and 
a plurality of semiconductor modules (top and bottom modules consisting of switching elements 51-56) each including power 10terminals (individual top wirings of 51, 53 and 55 and bottom wirings of 52, 54 and 56; Fig. 1) protruding (lower/base portion of 13 and 14 protruding from module body 18; Fig. 2B) from a module body (18) (Fig. 2B; [0077] – [0080]), 

    PNG
    media_image2.png
    448
    702
    media_image2.png
    Greyscale

wherein as the bus bars (13/14), a positive electrode bus bar (13) that configures the positive electrode wiring (top wiring) and a negative electrode bus bar (14) that configures the negative electrode wiring (bottom wiring) are provided (Figs. 1-2; [0069] – [0071], [0073]), 
as the semiconductor modules, a first semiconductor module (top) and 15a second semiconductor module (bottom) are provided, the first semiconductor module (top) incorporating one of the upper-arm switching elements (51, 53, 55) and including a positive electrode terminal (as annotated on Fig. 1 and lower/base portion of 13 in Fig. 2B) that is the power terminal connected to the positive electrode bus bar (13; Fig. 2B), the second semiconductor module (bottom) incorporating one of the lower-arm switching elements (52, 54 and 56) and 20including a negative electrode terminal (as annotated on Fig. 1 and lower/base portion of 14 in Fig. 2B) that is 
the first semiconductor module (top) and the second semiconductor module (bottom) are placed such that the positive electrode terminal (as annotated on Fig. 1 and lower/base portion of 13 in Fig. 2B) and the negative electrode terminal (as annotated on Fig. 1 and lower/base portion of 14 in Fig. 2B) face each other in a direction (vertical; Fig. 2B) orthogonal 25to a protruding direction (horizontal; Fig. 2B) (Figs. 1-2; [0069] – [0071], [0073], [0077] – [0080]), 
the power conversion apparatus further comprising an output bus bar (as annotated on Fig. 1; [0069]) that configures an output wiring (wiring associated with outputs U, V and W; Fig. 1; [0069]), 
wherein 21the semiconductor modules each include an output terminal (outputs U, V and W; Fig. 1; [0069]) connected to the output bus bar as one of the power terminals (Fig. 1; [0069]), 
But Ishino fails to teach explicitly, the positive electrode bus bar and the negative electrode bus bar respectively have coexisting parts placed together between the positive electrode terminal and the negative electrode terminal as seen in the protruding direction of the power terminals, and 30the coexisting parts are at least partially placed in a space between the positive electrode terminal and the negative electrode terminal, 

5the output bus bar has an output interposition part placed in a space between the output terminals which face each other, and 
both the output terminal of the first semiconductor module and the output terminal of the second semiconductor module are connected to the output interposition part.
However, in analogous art, Masayuki discloses, the positive electrode bus bar (4) and the negative electrode bus bar (3) respectively have coexisting parts (4b/4c and 3b/3c) placed together between the positive electrode terminal (P1) and the negative electrode terminal (N1) as seen in the protruding direction (vertical) of the power terminals (P1 and N1), and 30the coexisting parts (4b/4c and 3b/3c) are at least partially placed in a space between the positive electrode terminal (P1) and the negative electrode terminal (N1) (Fig. 7; [0039] – [0042]), 

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    571
    766
    media_image4.png
    Greyscale

5the output bus bar (as annotated on Fig. 8) has an output interposition part (as annotated on Fig. 8) placed in a space between the output terminals (Qu, QV and QW) which face each other (Fig. 8; [0048] – [0049]), and 
both the output terminal (Qu, QV and QW) of the first semiconductor module (PC11) and the output terminal (Qu, QV and QW) of the second semiconductor module (PC12) are connected to the output interposition part (as annotated on Fig. 8) (Fig. 8; [0048] – [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishino and In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 1, wherein the coexisting parts (4b/4c and 3b/3c) have facing parts (4c and 3c) that are placed such that main surfaces (inside surfaces) thereof face each other (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale

15 Regarding claim 3, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 2, wherein the coexisting parts (4b/4c and 3b/3c) have, as the facing parts, arrangement facing parts (4c and 3c are the facing parts among the coexisting parts; 4c and 3c are also arrangement facing parts as per definition) that face each other in an arrangement direction (Z-direction) of the positive electrode terminal (P1) and the negative electrode terminal (N1) (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale

Note: Note: See also MPEP 2144 (VI) (C) – Rearrangement of Parts. Even the arrangements of the parts were slightly different, it would not have modified the operation of the power conversion apparatus. As such the claims would have been considered read on the prior art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

20 Regarding claim 4, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 2, wherein the coexisting parts (4b/4c and 3b/3c) have, as the facing parts, protruding facing parts (4b and 3b; protruding from base bus bars 4a and 3a) that face each other in the protruding direction (y-direction) of the power terminals (P1 and N1) (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.
Note: Note: See also MPEP 2144 (VI) (C) – Rearrangement of Parts. Even the arrangements of the parts were slightly different, it would not have modified the operation of the power conversion apparatus. As such the claims would have been considered read on the prior art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale


25 Regarding claim 5, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 4, wherein the coexisting parts (4b/4c and 3b/3c) have, as the facing parts, arrangement facing parts (4c and 3c) that face each other in an arrangement direction (z-direction) of the positive electrode terminal (P1) and the negative electrode terminal (N1) (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.
But the combination of Ishino and Masayuki fails to teach explicitly, the arrangement facing parts face each other in an arrangement direction of the protruding facing parts,
However, in MPEP 2144 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice. In the instant case, rearranging the protruding facing parts so that their arrangement direction is same as the facing direction of the arrangement facing parts, is considered to be obvious since it would not modify the operation of the power conversion apparatus. As such the claims are considered read on the prior art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0059] – [0062] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 6, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 5, wherein a distance d1 (d1, as annotated on Fig. 7) between the protruding facing parts (4b and 3b) of a pair of the coexisting parts is smaller than a distance d2 (d2, as annotated on Fig. 7) between the arrangement facing parts (4c and 3c) of 
	Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image5.png
    549
    671
    media_image5.png
    Greyscale


Regarding claim 7, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 5, wherein a length L1 (L1, as annotated on Fig. 7) of the protruding facing parts (4b and 3b) in the arrangement direction of the positive electrode terminal (P1) and the negative electrode 5terminal (N1) is longer than a length L2 (L2, as annotated on Fig. 7) of the arrangement facing parts (4c and 3c) in the protruding direction (y-direction) of the power terminals (P1 and N1) (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.
Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image6.png
    540
    662
    media_image6.png
    Greyscale

20 Regarding claim 10, Ishino discloses, the power conversion apparatus according to claim 1, wherein at least one of the first semiconductor module (top) and the second semiconductor module (bottom) includes a plurality of switching elements (51, 53 and 55 in top module and 52, 54 and 56 in bottom module) connected in parallel (Fig. 1; [0069] – [0071]).  

    PNG
    media_image7.png
    400
    651
    media_image7.png
    Greyscale

Regarding claim 11, the combination of Ishino and Masayuki discloses, the power conversion apparatus according to claim 1, wherein a cooling pipe (22) including an internal refrigerant flow channel is interposed between the first semiconductor module (PC1) and the second 30semiconductor module (PC2) which are placed so as to be adjacent to each other (Fig. 2; [0031]; Masayuki Reference). See claim 1 for 103 rationale.

    PNG
    media_image8.png
    455
    579
    media_image8.png
    Greyscale

Regarding claim 12, the combination of Ishino and Masayuki teaches, the power conversion apparatus according to claim 1, wherein 23a connection between the positive electrode bus bar (4) and the positive electrode terminal (P1) on the coexisting parts (4b/4c) and a connection between the negative electrode bus bar (3) and the negative electrode terminal (N1) on the coexisting parts (3b/3c) are equivalent in position in the 5protruding direction of the power terminals (P1 and N1) (Fig. 7; [0039] – [0042]; Masayuki Reference). See claim 1 for 103 rationale.
Note: Since the positive and negative bus bars and the co-existing parts are all symmetrical in Fig. 7, it can be easily deduced that both the connections would be equivalent in position in the 5protruding direction of the power terminals.

    PNG
    media_image3.png
    620
    543
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishino and Masayuki as applied to claim 4 and further in view of JP-2008253055A (Yasuyuki).
Regarding claim 8, the combination of Ishino and Masayuki fails to teach explicitly, the power conversion apparatus according to claim 4, wherein at one of the pair of coexisting parts whose protruding facing part 10is closer to the module body than the protruding facing part of the other coexisting part is, the protruding facing part is placed closer to the module body than a connection with the power terminal is.  
However, in analogous art, Yasuyuki discloses, the power conversion apparatus according to claim 4, wherein at one of the pair of coexisting parts (53; Fig. 2) whose protruding facing part (horizontal portion of 53) 10is closer to the module body (20) than the protruding facing part (horizontal portion of 54) of the other coexisting part (54) is, the protruding facing part (53) is placed closer to the module body (20) than a connection (232; Fig. 2) with the power terminal (23) is (Figures 1-2; [0019] – [0025]).  

    PNG
    media_image9.png
    513
    657
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    284
    250
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ishino, Masayuki and Yasuyuki before him/her, to modify the teachings of a power conversion apparatus as taught by Ishino and to include the teachings of relative location of connection points between bus bar and power terminals and that of protruding coexisting parts as taught by Yasuyuki since this important information is absent in the combination of Ishino and 
Furthermore, the examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0063] – [0065] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 



Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 14, the closest prior art, US 2015/0131232 A1 (Ishino), in combination with JP-2015136224A (Masayuki) and JP-2008253055A (Yasuyuki), fails to disclose, “the power conversion apparatus according to claim 1, wherein the output interposition part and the coexisting parts placed between the first semiconductor module and the second semiconductor module adjacent to each other have connections with the 20corresponding power terminals at equivalent positions in the protruding direction of the power terminals”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 15, the closest prior art, US 2015/0131232 A1 (Ishino), in combination with JP-2015136224A (Masayuki) and JP-2008253055A (Yasuyuki), fails to disclose, “the power conversion apparatus according to claim 1, wherein 25the output interposition part has a base and a pair of erecting parts, the base having a main surface facing in the protruding direction of the power terminals, the erecting parts erecting in the protruding direction of the power terminals from the base, and the base is closer in the protruding direction of the power 30terminals to the module body than to an end of the output terminal”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0254206 A1 (Ohno) - A power converter is disclosed including a stack of a plurality of semiconductor devices and a plurality of cooling plates. The plurality of semiconductor devices includes a first-first sealed semiconductor device, a second-first sealed semiconductor device, and a plurality of second sealed semiconductor devices. The first-first sealed semiconductor device has a first high potential side terminal, and a first low potential side terminal. The second-first sealed semiconductor device has a second high potential side terminal, and a second low potential side terminal. When viewed along a stacking direction, the first high potential side terminal is disposed to overlap with the second low potential side terminal.
2. US 2016/0226396 A1 (Hattori) – A power converter is disclosed including a circuit, connection part including a positive electrode conductor, a negative electrode conductor and an AC conductor, a power semiconductor module positioned in a particular direction with respect to the circuit connection part and connected to the positive electrode conductor, the negative electrode conductor and the AC conductor and a capacitor positioned in the particular direction with respect to the circuit connection part and connected to the positive electrode conductor and the negative electrode conductor. The positive electrode conductor is connected to a positive 
3. US 2015/0195957 A1 (Ohoka) - An electric power converter is disclosed including a semiconductor module, a cooler, and a pair of direct current bus bars. The direct current bus bars are connected to the semiconductor. The direct current bus bars serve as current paths between the direct current power supply and the switching element. The cooler is made of metal, and is electrically connected to ground. A proximal bypass capacitor is formed close to the switching element by a heat radiating plate integrated with the semiconductor module, the cooler, and an insulating layer interposed between them. The electric power converter further includes a pair of distal bypass capacitors, each of which has a larger capacitance than the proximal bypass capacitor has, and has a current path to the switching element of which a length is longer than a current path to the switching element from the proximal bypass capacitor.
4. US 2013/0272046 A1 (Matsuoka) - A power conversion device is disclosed including a plurality of semiconductor modules, each having a main body section including a switching element therein. In a module unit, a positive module and a negative module are disposed such that main surfaces of the respective main body sections oppose each other. A positive terminal, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/20/2021